Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO

INVESTOR RIGHTS AGREEMENT

 

This Amendment No. 1 (the “Amendment”) to the Investor Rights Agreement (as
defined below) is made and entered into as of September 5, 2017 by and between
Dynegy Inc., a Delaware corporation (“Dynegy”), and Terawatt Holdings, LP, a
Delaware limited partnership (“Purchaser”).

 

RECITALS

 

WHEREAS, Dynegy and Purchaser entered into that certain Investor Rights
Agreement, dated February 7, 2017 (the “Investor Rights Agreement”);

 

WHEREAS, Volt Parent LP (“Volt Parent”) and Volt Merger Sub, Inc., affiliates of
Purchaser, have entered into an Agreement and Plan of Merger (the “Calpine
Merger Agreement”) with Calpine Corporation (“Calpine”), dated August 17, 2017,
pursuant to which such affiliates have agreed to acquire Calpine (the “Calpine
Merger”); and

 

WHEREAS, in connection with the Calpine Merger Agreement, Volt Parent has agreed
to take certain actions with respect to its ownership and voting of the Common
Stock (as defined in the Investor Rights Agreement).

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.             Purchaser and Dynegy agree that, notwithstanding anything to the
contrary contained in Section 11 of the Investor Rights Agreement, Purchaser and
any Controlled Affiliates from and after the closing of the Calpine Merger (for
so long as Purchaser and such Controlled Affiliates own any shares of Common
Stock in excess of 9.99% of the then-outstanding Common Stock): (a) shall not
vote any shares of Common Stock Beneficially Owned by Purchaser or such
Controlled Affiliates in excess of 9.99% of the then-outstanding Common Stock at
any annual or special meeting (or adjournment thereof) of the Stockholders or in
any written consent of the Stockholders (collectively, a “Stockholder Vote”);
provided, however, that if requested by Dynegy, Purchaser shall cause such
shares to be present at any such meeting for purposes of establishing a quorum;
and (b) shall vote any shares of Common Stock Beneficially Owned by Purchaser or
such Controlled Affiliates up to and including 9.99% of the then-outstanding
Common Stock in proportion to the vote of all Stockholders (other than Purchaser
and any Controlled Affiliates) on any such matters subject to a Stockholder
Vote.

 

2.             Purchaser and Dynegy agree that, effective as of the closing of
the Calpine Merger, Section 9 of the IRA shall be amended such that Purchaser
shall no longer have the right to nominate an individual for election to
Dynegy’s board of directors (and any director so serving on Dynegy’s board of
directors at such time would resign from the

 

--------------------------------------------------------------------------------


 

board of directors).  Notwithstanding the foregoing, Purchaser and Dynegy agree
that Purchaser shall cause any director nominated by Purchaser to resign from
Dynegy’s board of the directors at any time prior to the closing of the Calpine
Merger if so requested by Dynegy; provided, however, that if the Calpine Merger
Agreement is terminated and the closing of the Calpine Merger does not occur,
Purchaser shall be entitled from and after the date of such termination to
renominate an individual for election to Dynegy’s board of directors in
accordance with Section 9(a) of the IRA.

 

3.             Purchaser and its Controlled Affiliates shall be entitled to
enter into any required agreements with Calpine and make any required
commitments to governmental authorities to give effect to Sections 1 and 2
hereof.

 

4.             Except as modified hereby, all of the terms and conditions of the
Investor Rights Agreement remain in full force and effect and are hereby
reaffirmed, ratified and approved.  This Amendment, together with the Investor
Rights Agreement, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Amendment shall affect, or be used to interpret, change or
restrict, the express terms and conditions of this Amendment.  Hereafter
references to the Investor Rights Agreement in any document or other agreement
shall be deemed to constitute references to the Investor Rights Agreement as
amended by this Amendment.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Execution and delivery
of this Amendment may be made and evidenced by facsimile transmission.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
on the day and year first written above.

 

 

DYNEGY INC.

 

 

 

 

 

By:

/s/ Catherine James

 

 

Name: Catherine James

 

 

Title: Executive Vice President, General Counsel and Chief Compliance Officer

 

 

 

 

 

TERAWATT HOLDINGS, LP

 

 

 

By: Terawatt Holdings GP, LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ Tyler Reeder

 

 

Name: Tyler Reeder

 

 

Title: President

 

 

 

 

 

By:

/s/ Andrew D. Singer

 

 

Name: Andrew D. Singer

 

 

Title: Secretary and General Counsel

 

--------------------------------------------------------------------------------